Case 6:20-cv-00460-ADA Document 51-1 Filed 02/24/21 Page 1 of 23




                   Exhibit 8
      Case 6:20-cv-00460-ADA Document 51-1 Filed 02/24/21 Page 2 of 23



                                                                              PATENT

             IN THE UNITED STATES PATENT AND TRADEMARK OFFICE

IN RE: APPLICATION OF                         Xiangyang LI, et al.

TITLE                                         METHOD, A
                                              TELECOMMUNICATION SYSTEM
                                              AND A NETWORK NODE FOR
                                              SPONSORING A
                                              COMMUNICATION SERVICE

APPLICATION NO.                               13/381,412

FILED                                         December 29, 2011

CONFIRMATION NO.                              4160

EXAMINER                                      Quoc Due Tran

ART UNIT                                      2656

LAST OFFICE ACTION                            April 16, 2013
(Supplemental)

ATTORNEY DOCKET NO.                       :   LUTZ 201358US01
                                              ALU No. 805653

                                    AMENDMENT A

MAIL STOP AMENDMENT
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450



Dear Sir:
        Responsive to the Office Action mailed March 7, 2013 and the Supplemental
Office Action mailed April 16, 2013, regarding the above-referenced patent application,
the Applicants respectfully request amendment and reconsideration of the application.
        Amendments to the Claims are reflected in the listing of claims which begins on
page 2 of this paper.
        Remarks/Arguments begin on page 7 of this paper.




                                                                       wsou_460_8625758-0000811
      Case 6:20-cv-00460-ADA Document 51-1 Filed 02/24/21 Page 3 of 23



       AMENDMENTS TO THE CLAIMS:
       The listing of claims will replace all prior versions, and listings of claims in the
application:
       LISTING OF THE CLAIMS


        1. (Currently Amended)     A method for sponsoring a communication service,
the method comprising:
        receiving a request for communication services;
        accessing, dynamically, a multi-dimensional rule for charging a sponsor of said
communication services at least a portion of total charges for the requested
communication services based at least on at least one respective value of at least one
respective parameter other than an identity of an originator of the request for
communication services, an intended recipient of a communication of the requested
communication services and an identity of the sponsor;
        providing wherein said communication service is made available directly, i-R
particular to a user of said communication service, directly, and wherein a rule, in
particular applicable for charging a sponsor of said communication service, is
determined dynamically; and
        generating a charging record for charging the sponsor according to the multi-
dimensional rule.


        2. (Currently Amended)     A- The method according toof claim 1, wherein a first
cost for the usage of said communication service is charged at least partially to said
sponsor, in particular by determining a second cost, in particularthe second cost
depending on said rule and said first cost.


        3. (Currently Amended)     A- The method according toof claim 1, wherein said
rule depends on aR-the originator of the request or a-the intended recipient of said
communication service.




                                              2



                                                                          wsou_460_8625758-0000818
      Case 6:20-cv-00460-ADA Document 51-1 Filed 02/24/21 Page 4 of 23



        4. (Currently Amended)      A- The method according toof claim 1, wherein an
advertisement is added to said communication service.


        5. (Currently Amended)      A- The method according toof claim 4, wherein said
rule is determined depending on information about said advertisement.


        6. (Currently Amended)      A- The method according toof claim 1, wherein said
sponsor is reimbursed at least partially, in particular by a user of said communication
service, in particular by determining a third cost.


        7. (Currently Amended)      A- The method according to claim 1, wherein said rule
depends on information about the location of a user of said communication service.


        8. (Currently Amended} A system for sponsoring a communication service,
comprising:
        A---2--communication meanstelecommunications network for making said
communication service available directly, in particular to a user of said communication
service, and
        A-~first proeessing meansbalance management server for dynamically
determining a multi-dimensional rule, in particular applicable for charging a sponsor of
said communication service at least a portion of ·total charges for the requested
communication services based at least on at least one respective value of at least one
respective parameter other than an identity of an originator of the request for
communication services, an intended recipient of a communication of the requested
communication services and an identity of the sponsor.


        9. (Currently Amended)      A-The system according toof claim 8, further
comprising~
_ _ _ a second processing meanscharging server for charging a first cost for the
usage of said communication service at least partially to said sponsor, in particular by




                                              3



                                                                         wsou_460_8625758-0000819
       Case 6:20-cv-00460-ADA Document 51-1 Filed 02/24/21 Page 5 of 23



determining a second cost, in particular the second cost depending on said rule and
said first cost.


         10. -16. (Canceled)


         17. (Currently Amended) A device for sponsoring a communication service,
comprising~
_ _ _ a balance management server first processing means for dynamically
determining a multi-dimensional rule, in particular applicable for charging a sponsor of
said communication service at least a portion of total charges for the requested
communication services based at least on at least one respective value of at least one
respective parameter other than an identity of an originator of a request for
communication services. an intended recipient of a communication of the requested
communication services and an identity of the sponsor.


         18. (Currently Amended) A-The device according toot claim 17, further
comprising a charging serversecond processing means for charging a first cost for the
usage of said communication service at least partially to said sponsor, in particular by
determining a second cost, in particular the second cost depending on said rule and
said first cost.

         19. (Currently Amended) A-The device according toot claim 17, wherein said
balance management server first processing means. is adapted configured to determine
an originator of the request or a-an intended recipient of said communication service,
and wherein said balance management server first processing means is adapted
configured to determine said rule depending on said originator of the request or said
intended recipient of said communication service.


         20. (Currently Amended) A-The     device according toot claim        17 further
comprising a first storage meanssponsorship database for storing said rule.




                                           4



                                                                        wsou_460_8625758-0000820
      Case 6:20-cv-00460-ADA Document 51-1 Filed 02/24/21 Page 6 of 23



        21. (Currently Amended) A-The device according toof claim              17, further
comprising third processing meansan advertisement server for adding an advertisement
to said communication service.


        22. (Currently Amended) A-The device according toof claim 21, wherein said
balance management server first processing means is adapted configured to determine
said rule depending on information about said advertisement.


        23. (Currently Amended) A-The device according toof claim           17, further
comprising a fourth processing meansprocessor for reimbursing said sponsor, in
particular by a user of said communication service, in particular by determining a third
cost fGB.


        24. (Canceled)


        25. (Currently Amended) A-The device according to claim 17, wherein said
balance management serverfirst processing means is adapted configured to determine
information about a location of a user of said communication service, and wherein said
balance management server first processing means is adapted configured to determine
said rule depending on said location of said user.


        26. (Currently Amended) A      non-transient   computer     readable      medium
comprising:
        instructions for a computer program for sponsoring a communication service,
wherein said computer program.which when executed o-n-QY_a computer, causes the
computer to~
_ _ _ _ _make a communication service available directly, in particular to a user of
said communication service, and 11.iherein said computer readable program, 'lt'hen
executed on a computer causes the computer
_ _ _ _ _to dynamically determine a multi-dimensional rule, in particular applicable
for charging a sponsor of said communication service at least a portion of total charges



                                            5



                                                                       wsou_460_8625758-0000821
      Case 6:20-cv-00460-ADA Document 51-1 Filed 02/24/21 Page 7 of 23



for the communication service based at least on at least one respective value of at least
one respective parameter other than an identity of an originator of a request for the
communication service, an intended recipient of a communication of the requested
communication service and an identity of the sponsor, dynamically.


        27. (Currently Amended) A computer program product for sponsoring a
communication service, comprising~
_ _ _-a non-transient computer usable readable medium having a computer readable
programinstructions, wherein said computer readable program which, when executed
GA-.!rl..a computer, causes the computer to make a communication service available
directly, in particular to a user of said communication service, and wherein said
computer readable program, 111hen executed on a computer causes the computer to
dynamically determine a multi-dimensional rule, in particular applicable for charging a
sponsor of said communication service at least a portion of total charges for the
communication service based at least on at least one respective value of at least one
respective parameter other than an identity of an originator of a request for the
communication service, an intended recipient of a communication of the requested
communication service and an identity of the sponsor, dynamically.

      28. (New) The method of claim 1 wherein the at least one respective parameter
comprises at least one of a user location, a type of service, a direction of service, time
information, a payment type and rule priority information.




                                            6



                                                                         wsou_460_8625758-0000822
       Case 6:20-cv-00460-ADA Document 51-1 Filed 02/24/21 Page 8 of 23



                                       REMARKS
       The Applicants have now had an opportunity to carefully consider the comments
set forth in the Office Action that was mailed March 7, 2013 and the Supplemental
Office Action mailed April 16, 2013. All of the rejections and objections are respectfully
traversed.      Amendment and reconsideration of the Application are respectfully
requested.


                                   The Office Action
       In the Supplemental Office Action that was mailed April 16, 2013:
       claims 1 and 26 were objected to for alleged reasons of form;
       claims 1 and 26 - 27 were rejected under 35 USC §101 for allegedly being
directed toward non-statutory subject matter;
       the specification was objected to in regards to claims 26 and 27;
       claims 1, 3, 7, 8, 17, 19 - 20 and 25 - 27 were rejected under 35 USC §102(b)
as allegedly being anticipated by U.S. Patent Application Publication Number
2003/0076940 by Manto ("Manto"); ·
       claims 2, 9, 18 and 24 were rejected under 35 USC §103(a) as allegedly being
obvious in view of Manto and U.S. Patent Number 7,424,102 to Koskinen et al.
("Koskinen");
       claims 4 - 5 and 21 - 22 were rejected under 35 USC §103(a) as allegedly
being obvious in view of Manto and U.S. Patent Application Publication Number
2001/0048737 by Goldberg et al. ("Goldberg"); and
       claims 6 and 23 were rejected under 35 USC §103(a) as allegedly being obvious
in view of Manto and U.S. Patent Application Publication Number 2006/0034438 by
O'Neill ("O'Neill").


The Present Application
       By way of brief review, the present application is directed toward a flexible,
dynamic method that facilitates a sponsor totally, or partially, sponsoring communication
services of a communications service user.       The disclosed methods and systems
provide a mechanism for a portion of communication service charges, to be paid for by



                                            7



                                                                           wsou_460_8625758-0000823
      Case 6:20-cv-00460-ADA Document 51-1 Filed 02/24/21 Page 9 of 23



a sponsor, to be determined through the use of a multi-dimensional rule and without
delaying the provision of the communication service. That is, the methods and systems
of the present application provide communication services to the user directly, without
delay such as would be caused by requiring a menu selection or other information
collection procedures. The multi-dimensional rule allows a proportion or amount to be
paid by a sponsor to be determined according to plural characteristics of the
communication service or associated with the communication service that is desired.
       For example, during time of natural disaster at a particular location, a
government may elect to pay for all communication services for particular individuals if
they are in a particular location.   In an alternative, in order to alleviate bandwidth
demands during a time of crisis, the government may elect to pay for or subsidize only
low bandwidth communication services such as, for example, SMS messages for
everyone in the area of the crisis or, for example, only particular individuals that meet
income criteria or are associated with a particular government program. In this regard,
the methods and systems are able to provide this flexibility by determining or accessing
a multi-dimensional rule, for charging the sponsor of the communication service that is
based at least on at least one respective value of at least one respective parameter
other than an identity of an originator of a request for the communication service, an
intended recipient of a communication of the requested communication service and an
identity of the sponsor.
       As indicated above, such parameters might include the location of the calling or
called party, the time of day, the day of the week, whether or not a user has agreed to
receive an advertisement, the identity of an advertisement, the type of service, the
direction of the call or communication (i.e., whether the call, message or information is
incoming or outgoing), whether or not the communication is a "roaming" communication
(e.g., see paragraphs 42 - 50 of the published version of the application: U.S.
2012/0106722 A 1), etc.


The Cited Documents
       In contrast, it is respectfully submitted that the cited documents, to the extent
they mention communication sponsorship; describe less flexible arrangements and/or



                                           8



                                                                        wsou_460_8625758-0000824
        Case 6:20-cv-00460-ADA Document 51-1 Filed 02/24/21 Page 10 of 23



arrangements that do not provide communication services directly.
         For example, Manto allegedly describes systems and methods for providing
sponsored or universal telecommunication service and a third-party payer service. It is
respectfully submitted that Manto allegedly discusses a method of operating a
telecommunications device wherein the telecommunications device is used to detect an
outgoing call from a calling party to a called number. The calling number is used to
determine whether or not the calling party is a universal service user (Abstract).     If it
is determined that the called number is among the class of numbers exempt from
charges. the call is connected. A determination on the sufficiency of funds in a prepaid
account is made. If it is determined that there are insufficient funds in a prepaid account
to cover charges associated with the outgoing call, a message is generated and sent
to the calling party or a 3rd party requesting authorization to charge an additional
fee for connecting the call with the called party and providing related information or
application services. User input is received from a calling party, indicating the
calling party's authorization of such charge. The connection between the calling and
called party is made (Abstract).     It is respectfully submitted that this is not fairly
construed as providing communication service directly. as that word is used in the
present application (e.g., see paragraphs 3 and 7 of the published version of the
present application).
        The Office Action cites paragraphs 44, 29 and 67 of Manto against claims 1, 8,
17 and 26. However, it is respectfully submitted that the cited paragraphs do not
disclose or suggest "making said communication services available directly."
        Paragraph 7 of the present application indicates that an advantage of the method
of the present application is that communication services made available to the user
directly, e.g. without any delay or disruption e.g. by advertisement or a prompt to said
user.
        In contrast, cited paragraph 29 of Manto discusses smart card, phonecard and
virtual phonecard based operations. It is respectfully submitted that the use of such
cards requires a disruption and/or delay for the entry of card information.
        Cited paragraph 67 is part of a discussion of Figure 6. Taken alone, paragraph
67 indicates that if the calling party is on a sponsored list, then the call is



                                             9



                                                                          wsou_460_8625758-0000825
      Case 6:20-cv-00460-ADA Document 51-1 Filed 02/24/21 Page 11 of 23



completed. Accordingly, the Office appears to have felt justified in asserting that
paragraph 67 discloses making communication services available directly. However,
the discussion of Figure 6 begins at paragraph 64 and paragraph 65 clearly indicates
(as does Figure 6 itself) that incoming calls are received and the incoming caller is
asked to pay. Accordingly, it is respectfully submitted that the cited portion do not
disclose making said communication services available directly.

       Cited paragraph 44 addresses aspects of Figure 1 (i.e. Figure 1a and Figure
1b). Figure 1a includes a number of processing paths beginning with an incoming
call. Most of the paths include "generate message" and the generation of a message
indicating: "to complete this call please accept an additional charge of _/minute by
pressing # or saying yes. Accordingly, it is respectfully submitted that the cited portion
do not disclose making said communication services available directly (e.g. without any
delay or disruption, .§.:..9.:._by advertisement or a prompt ).
       Additionally, it is respectfully submitted that Manto does not disclose the
determination of a rule for charging of the type recited in, for example, claim 1 of the
present application. For example, in regard to the rule, the Office Action characterizes
paragraphs 29 and 67 as indicating that a sponsor approves communication costs for
particular users. Even if this characterization is correct, it does not disclose a rule that
determines a cost of a sponsor based on a parameter value other than an identity of an
originator of a request for the communication service, an intended recipient of a
communication of the requested communication service and an identity of the sponsor,
as is now recited in, for example, claim 1.
       Koskinen      is directed toward        charging for an    IP-based   communication
system. Column 3, line 59 - column 4, line 49 of Koskinen is cited for its discussion of
sponsorship charging information and for a table including examples of a sharing
code. For example, code 00 refers to normal charging - charges are not shared. It is
used when an originating subscriber is charged for the full cost and the user of
terminating part does not bear any of the charges; and code 06, which indicates that the
user of the terminating part bears a portion of the total charge. Code 01 indicates that
the user of the terminating part or the service provider will bear all of the network access
charge.


                                                10



                                                                             wsou_460_8625758-0000826
     Case 6:20-cv-00460-ADA Document 51-1 Filed 02/24/21 Page 12 of 23



       It is respectfully submitted that even if the table of Koskinen is considered to be a
rule for charging, it is respectfully submitted that the cited portions of Koskinen do not
disclose a rule for charging a sponsor based on a parameter value other than an
identity of an originator of a request for the communication service, an intended
recipient of a communication of the requested communication service and an identity of
the sponsor, as is now recited in, for example, claim 1.
       Goldberg    is   directed   toward   a    method    and    apparatus    for providing
advertisement supported communications. Paragraph 37, 20, 21, 25 and 44 - 45 are
cited against claims of the present application. Cited paragraphs 25, 44 - 45 discuss
scenarios wherein callers receive discounted or free calls in exchange for listening to
advertisements. Paragraphs 20 and 21 describe a database that includes information
indicating that a particular caller has signed up for the advertisement based
discount. Cited paragraph 45 refers to Figure 6, which provides a flowchart wherein the
calling party is identified, dialed digits are received, a determination is made as to
whether the caller participates in the advertisement service and if so is connected to the
dialed telephone. Subsequently an advertisement is selected and played to the caller
and the billing record is generated. Cited paragraph 25 indicates that advertisers may
provide different rate premiums for listening to their messages and that rate premiums
cause callers to receive discounted or free calls.
       However, it is respectfully submitted that Goldberg does not disclose or suggest
a particular mechanism for performing these functions.           Moreover, it is respectfully
submitted that Goldberg does not disclose or suggest accessing or determining 2
multi-dimensional rule of the type recited, for example, in claim 1 of the present
application. Instead, it is respectfully submitted that Goldberg appears to suggest a two
stage process wherein, first it is determined whether or not a caller participates in the
advertisement program.      If the caller participates in the advertisement program, an
advertisement is selected and played. Cited paragraph 25 might be said to imply that
the selected advertisement identifies a rate premium. It is respectfully submitted that
and rule that the Office might believe is associated with this this identification of a rate
premium is one dimensional. That is, the rate premium is dependent solely on the
selected advertisement.



                                            11



                                                                              wsou_460_8625758-0000821
     Case 6:20-cv-00460-ADA Document 51-1 Filed 02/24/21 Page 13 of 23



       In contrast the multi-dimensional rule of the present application allows, for
example, one user to receive a first level of sponsorship for receiving an advertisement
and a second user to receive a second level of sponsorship for receiving the same
advertisement. Moreover, the level of sponsorship received by either or both users can
be further adjusted based on the location of the users, the time of day, the day of the
week or any other parameter or set of parameters.
       O'Neill is concerned with a system wherein resources are allocated to respective
users, but where a particular user may not need a portion of the resources allocated to
that user during a particular period and wherein a second user might need resources in
addition to those allocated to that second user. Under those circumstances, the system
of O'Neil temporarily re-allocates the resources and credits the first user and charges
the second user (e.g., claim 1 of O'Neill). For example, paragraph 9 of O'Neill indicates
that a first subscriber of guaranteed resources in a communications network can allow
the reallocation of the guaranteed resource to another user. Under those conditions,
the user who originally paid for the resource guarantee is fully or partially compensated
for a resource which what might otherwise go unused. Cited paragraph 71 discusses
donated and borrowed resources. The last 12 lines of cited paragraph 71 indicate that
borrowing costs assign cost components to a borrowing process and refer to a charge
to the borrower and a credit to "the donor".
       It is respectfully submitted that this general discussion of reimbursement related
to the reallocation of leased resources does not disclose or suggest reimbursement
of a sponsor that sponsors communication services to a user.


The Claims are Formal
       Claims 1 and 26 were objected to for allegedly not conforming to "current claim
drafting practice." The Office Action alleges that the claims must be in 2-part form
having a preamble, transition and body. While this assertion is respectfully traversed
and while it is noted that 37 CFR §1.75(e) indicates a similar format "should" be
followed if the case admits, and it is respectfully submitted that the suggested format is
therefore not a requirement, it is noted that claims 1 and 26 have been amended and
now conform to the suggested format.



                                               12



                                                                         wsou_460_8625758-0000828
     Case 6:20-cv-00460-ADA Document 51-1 Filed 02/24/21 Page 14 of 23



       Accordingly, withdrawal of the objections to claims 1 and 26 is respectfully
requested.


The Claims Recite Statutory Subject Matter
       Claims 1 and 26 - 27 were rejected under 35 USC §101 for allegedly being
directed toward non-statutory subject matter.
       However, in an effort to explain the reason for this rejection in regard to claim 1,
the Office Action appears to make reference to the outdated and overturned Federal
Circuit Court decision, In re Bilski and a related reliance on a so called "machine or
transformation" test. In this regard, it is respectfully submitted that the Supreme Court
of the United States has since ruled that the machine or transformation test
promulgated by the Federal Circuit in Bilski is not the sole test for patent eligibility under
35 USC §101. It is respectfully submitted that the Supreme Court indicated that what
is at issue is whether or not the claim recites merely an abstract idea. It is respectfully
submitted that claim 1 of the present application did not, and as amended does not,
merely recite an abstract idea. Accordingly, claim 1 recites statutory subject matter.
       In this regard, the attention of the Office is directed toward the July 27, 2010
Memorandum to the Patent Examining Corps from Robert W. Bahr, the Acting
Associate Commissioner for Patent Examination Policy regarding Interim Guidance for
Determining Subject Matter Eligibility for Process Claims in view of Bilski v. Kappas.
It is respectfully submitted that claim 1 clearly describes a particular solution to a
particular problem to be solved, implements a concept in some tangible way and/or
performs procedures that are observable and verifiable.             For example, that the
communication services are made available can be observed when the user is
successful in making or receiving a call or sending or receiving a message.
Additionally, charges made to the sponsor can also be observed. Accordingly, it is
respectfully submitted that contrary to the assertion of the Office Action, claim 1 did not
and after the present amendment does not recite "merely an abstract idea" and is
patent eligible under 35 USC §101.
       For at least the forgoing reasons, claim 1 recites statutory subject matter and
withdrawal of the rejection of claim 1 under 35 USC §101 is respectfully requested.



                                             13



                                                                            wsou_460_8625758-0000829
     Case 6:20-cv-00460-ADA Document 51-1 Filed 02/24/21 Page 15 of 23




       Claims 26 and 27 were apparently rejected for allegedly reciting subject matter
that could reasonably interpreted as being directed toward a signal or software program.
       However, claims 26 and 27 have been amended and recite non-transient
computer readable medium. Accordingly, it is respectfully submitted claims 26 and 27
are directed to a machine or manufacture and not a transient signal or "software per se".
       For at least the forgoing reasons, claims 26 and 27 recite statutory subject
matter and withdrawal of the rejection of claims 26 and 27 under 35 USC §101 is
respectfully requested.
       It is respectfully submitted that one of ordinary skill in the art would have
understood and would understand that instructions for processors, processing means,
computers or servers (e.g. Fig. 2 and Fig. 5)       to perform aspects of the methods,
depicted, for example in Figs. 3 and 6, would be or could be provided on non-transient
computer readable media. Furthermore, the version of claim 26 and 27 that the Office
Action characterizes as being reasonably interpreted as "software per se" were
substantially the same as the original claims and were therefore self-supporting. To the
extent that the characterization of the Office Action was correct, one of ordinary skill in
the art would have understood that "software per se" can be included in, or on, non-
transient computer readable media. Accordingly, it is respectfully submitted that the
amendments to claims 26 and 27 do not represent new matter.


The Specification
      The specification was objected to for allegedly failing to provide proper
antecedent basis for the phrases "computer program product", "computer program" and
"computer usable medium" as they are used in claims 26 and 27.
       However, it is respectfully submitted that claims 26 and 27 were substantially the
same as original claims 26 and 27 and original claims 26 and 27 were part of the
specification and were therefore were self-supporting (MPEP §2163: "See In re Koller,
613 F.2d 819, 204 USPQ 702 (CCPA 1980) (original claims constitute their own
description); accord In re Gardner, 475 F.2d 1389, 177 USPQ 396 (CCPA 1973);
accord In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). It is now well



                                            14



                                                                          wsou_460_8625758-0000830
     Case 6:20-cv-00460-ADA Document 51-1 Filed 02/24/21 Page 16 of 23



accepted that a satisfactory description may be in the claims or any other portion of the
originally filed specification. These early opinions did not address the quality or
specificity of particularity that was required in the description, i.e., how much description
is enough".).
       Additionally, it is respectfully submitted that one of ordinary skill in the art would
know what "computer program product", "computer program" and "computer usable
medium" mean.
       Accordingly, withdrawal of the objection to the specification is respectfully
requested.


The Claims Are Not Anticipated
       Claims 1, 3, 7, 8, 17, 19 - 20 and 25 - 27 were rejected under 35 USC §102(b)
as allegedly being anticipated by Manto.
       In regard to claims 1, 8, 17 and 26, and in an effort to support the assertion that
Manto discloses a method and device for sponsoring a communication service, wherein
said communication service is made available directly, in particular to a user of said
communication service, the Office Action cites paragraph 44 of Manto.
       However, it is respectfully submitted that cited paragraph 44 does not disclose
providing a sponsored communication service directly.
       Paragraph 7 (i.e., page 2, lines 10 - 20 and in particular lines 5 - 20) of the
present application indicates that the method of the present application is "very flexible
in terms of amount of sponsorship and sponsored party and on the other hand said
communication service is made available to said user directly, e.g., without any delay
or disruption e.g. by advertisement or a prompt to said user.
       In contrast, it is respectfully submitted that cited paragraph 44 does not describe
a sponsored service.     Instead, paragraph 44 indicates that if the prepaid balance
includes enough funds to cover the call, the call is complete unless it must first go
through an authorization routine.       It is respectfully submitted that paragraph 45
describes the situation when the balance in the prepaid account is not sufficient. Under
those conditions before the call is completed, the calling party will hear a voice on the
line (or see a message or receiving indication one way or another) that informs the



                                             15



                                                                            wsou_460_8625758-0000831
     Case 6:20-cv-00460-ADA Document 51-1 Filed 02/24/21 Page 17 of 23



caller that they are reaching a number which requires an additional payment and asks
the calling party if they are willing to pay the additional charge to complete the call for
service.   Accordingly, it is respectfully submitted that cited paragraph 44 does not
disclose a sponsored communication service that is provided directly. It is respectfully
submitted that paragraph 46 emphasizes the indirect nature of the call completion of the
this aspect of Manto by indicating that the "software both interrupts the caller, queries
the caller, determines whether to complete the call by seeing if the caller is willing and
in many cases able to pay for the call, completes the call and then bills the call.
Accordingly, it is respectfully submitted that the cited portion of Manto does not disclose
or suggest that a call is sponsored or that communications services are made directly.
       For at least the foregoing reasons, it is respectfully submitted that claims 1, 7, 8,
17 and 26 - 27, as well as claims 2 - 7, 9 and 18 - 25, which depend from claims 1, 8
and 17 respectively, are not anticipated by Manto.
       Moreover, with regard to - - wherein a rule, in particular applicable for charging
a sponsor of said communication service is determined dynamically--, the Office Action
cites paragraphs 29 and 67. The Office Action characterizes paragraphs 29 and 67 as
indicating that a sponsor approves communication costs for particular users. However,
even if this were fairly construed as disclosing a rule, in particular applicable for
charging a sponsor of said communication service is determined dynamically (which is
disputed because a rule for approving or not approving is not a rule for charging for
approved calls), claim 1 has been amended and now recites a multi-dimensional rule
for charging a sponsor of said communication services at least a portion of total charges
for the requested communication services based at least on at least one respective
value of at least one respective parameter other than an identity of an originator of the
request for communication services, an intended recipient of a communication of the
requested communication services and an identity of the sponsor.
       It is respectfully submitted that Manto does not disclose a multi-dimensional
rule that determines a cost of a sponsor based on a parameter value other than an
identity of an originator of a request for the communication service, an intended
recipient of a communication of the requested communication service and an identity of
the sponsor, as is now recited in, for example, claims 1, 8, 17 and 26.



                                            16



                                                                           wsou_460_8625758-0000832
      Case 6:20-cv-00460-ADA Document 51-1 Filed 02/24/21 Page 18 of 23



       For at least the foregoing additional reasons, it is respectfully submitted that
claims 1, 8, 17 and 26 - 27, as well as claims 2 - 7, 9 and 18 - 25, which depend from
claims 1, 8 and 17 respectively, are not anticipated by Manto.
       With regard to claims 3 and 19, the Office Action characterizes paragraph 28, 29
and 67 as disclosing that a rule depends on an originator or recipient of said
communication service.      However, claims 3 and 19 depend from claims 1 and 17
respectively and even if the characterization of paragraphs 28, 29 and 67 were correct,
it is respectfully submitted that the cited paragraphs do not disclose or suggest a rule
dependent on an originator or recipient as well as at least one value of at least one
other parameter, as is now recited in claims 1 and 17 from which claims 3 and 19
depend.
       For at least the foregoing additional reasons, claims 3 and 19 are not anticipated
by Manto.
          Claim 20 recites: the device of claim 17 further comprising a sponsorship
database for storing said rule.
       In an effort to explain the rejection of claim 20, the Office Action cites Fig. 3, and
paragraphs 29, 67, 93.
       However, it is respectfully submitted that cited Fig. 3 of Manto depicts a store of
network monitoring and management tools, a store of quality of service and service
level agreements and a store of cost models.          It is respectfully submitted that Fig.3
does not disclose a sponsorship database for storing said rule.
       Cited paragraph 29 indicates that smart card, phonecard or virtual phonecard
services can be paid by a sponsor in such a way that the numbers that are able to be
called can be restricted by the sponsor. Accordingly, the method of Manto uses both
white-listing and blacklisting, and allows a sponsor to manage which parties may be
contacted by the sponsored user during a telecommunication session. It is respectfully
submitted that paragraph 29 does not disclose a sponsorship database for storing a
rule for charging a sponsor of said communication services at least a portion of total
charges.    Even if the discussion of white-listing and blacklisting is considered to be
suggestive of a rule, it is a rule for providing service, not a rule for charging for a service
granted or provided. Furthermore, it is respectfully submitted that paragraph 29 does



                                              17



                                                                             wsou_460_8625758-0000833
     Case 6:20-cv-00460-ADA Document 51-1 Filed 02/24/21 Page 19 of 23



not mention a database of any kind.
       Cited paragraph 67 indicates that software checks to see if the calling number is
on a list of approved callers for which the sponsor will pay. Again, it is respectfully
submitted that even if this discussion is considered to suggest a rule, it is a rule for
providing service, not a rule for charging for service granted or provided. Furthermore,
it is respectfully submitted that paragraph 67 does not mention a database.
       Cited paragraph 93 mentions a billing database, a USU account status database
and a payment authorization database.             The payment authorization database is
described as being for recording authorizations by businesses and other organizations.
These authorizations may include either generally authorize payment for USU-
originated calls to certain number, authorization for certain outgoing calls to the
organization or other predetermined numbers, authorization for certain payment codes
to be effective to place a call to a USU and other authorizations.         It is respectfully
submitted that even this discussion of the payment authorization database does not
disclose a rule for charging a sponsor of said communication services at least a portion
of total charges for the requested communication services. Even if this discussion is
considered to suggest a rule, it is a rule for providing service, not a rule for charging for
service granted or provided.
       For at least the foregoing additional reasons, it is respectfully submitted that
claim 20 is not anticipated by Manto.
       With regard to claims 7 and 25, the Office Action cites paragraphs 89, 161 and
claim 5 of Manto.
        However, for example, claim 7 recites: the method according to claim 1,
wherein said rule depends on information about the location of a user of said
communication service. As indicated above, "said rule" is a rule for charging a sponsor
of said communication services at least a portion of total charges for the requested
communication services. While the cited portions of Manto include the word "location",
it is respectfully submitted that the cited portions of Manto do not disclose that a rule
for charging depends on information about the location.




                                             18



                                                                            wsou_460_8625758-0000834
     Case 6:20-cv-00460-ADA Document 51-1 Filed 02/24/21 Page 20 of 23



         Instead, cited paragraph 161 refers to a location independent service.
Likewise, cited paragraph 89 indicates that it is "possible for users to be authorized on
the condition that they call pre-identified numbers from any location.
       Cited claim 5 of Manto recites, inter alia: using a calling number to determine, as
necessary, the location of the calling party needing services ... so that a request for
additional services and/or funds can be made... However, it is respectfully submitted
that claim 5 does not disclose that a rule for charging a sponsor depends on
information about the location of a user.
       It is respectfully submitted that in making these rejections the Office appears to
be disregarding the "as a whole" requirement and distilling the invention down to a
"gist", contrary to MPEP §2141.02(11).
       For at least the foregoing additional reasons, claims 7 and 25 are not anticipated
by Manto.


The Claims Are Not Obvious
       Claims 2, 9, 18 and 24 were rejected under 35 USC §103(a) as allegedly being
obvious in view of Manto and Koskinen.
       It is respectfully submitted that the Office Action concedes that Manto does not
disclose the subject matter of claims 2, 9, 18 and 24 and relies instead on column 3,
line 59 - column 4, line 49 of Koskinen for the recited subject matter.
       However, while Koskinen mentions sponsorship charging information and
shared percentage information it is respectfully submitted that the cited portions of
Koskinen do not disclose or suggest a rule for charging a sponsor. Instead, Koskinen
indicates that an attribute value pair (AVP) defines the amount of the fee (0 - 100%)
that the service provider or terminating part is to pay. It is respectfully submitted that
this attribute value pair is not fairly construed as a rule of the type disclosed and claimed
in the present application.
       In any event, it is respectfully submitted that the attribute value pair of Koskinen
is not fairly construed to be a multi-dimensional rule for charging a sponsor of said
communication services at least a portion of total charges for the requested
communication services based at least on at least one respective value of at least one



                                             19



                                                                            wsou_460_8625758-0000835
     Case 6:20-cv-00460-ADA Document 51-1 Filed 02/24/21 Page 21 of 23



respective parameter other than an identity of an originator of the request for
communication services, an intended recipient of a communication of the requested
communication services and an identity of the sponsor as is now recited in the claims
from which claims 2, 9, 18 and 24 depend.
       For at least the foregoing additional reasons, claims 2, 9, 18 and 24 are not
anticipated and are not obvious, even in view of Manto and Koskinen.
       Claims 4 - 5 and 21 - 22 were rejected under 35 USC §103(a) as allegedly
being obvious in view of Manto and Goldberg.
       With regard to claims 4 and 21, the Office Action cites paragraphs 20 - 21, 37
and 44-45 of Goldberg.
       However, even if Goldberg could be construed as suggesting adding an
advertisement to a communication service, it is respectfully submitted that Goldberg
does not cure the deficiencies of Manto .
       That is, it is respectfully submitted that Goldberg does not disclose or suggest
accessing or determining a multi-dimensional rule of the type recited, for example, in
claims 1 and 17 of the present application.      Instead, it is respectfully submitted that
Goldberg appears to suggest a two stage process wherein, first it is determined whether
or not a caller participates in the advertisement program. If the caller participates in the
advertisement program, an advertisement is selected and played. Cited paragraph 25
argu~bly implies that the selected advertisement identifies a rate premium.            It is
respectfully submitted that if this identification of a rate premium is construed to suggest
a rule, the suggested rule is one dimensional. That is, the rate premium of Goldberg
appears to be dependent solely on the selected advertisement.
       In contrast the multi-dimensional rule of the present application allows one user
to receive a first level or rate of sponsorship for receiving an advertisement and a
second user to receive a second level or rate of sponsorship for receiving the same
advertisement. Moreover, the level of sponsorship received by either or both users can
be further adjusted based on the location of the users, the time of day, the day of the
week or any other parameter or set of parameters. That is, the rule for determining
sponsor charges of the present application is multi-dimensional.
       For at least the foregoing additional reasons, claims 4 and 21, as well as claims



                                            20



                                                                           wsou_460_8625758-0000836
     Case 6:20-cv-00460-ADA Document 51-1 Filed 02/24/21 Page 22 of 23



5 and 22, which depend respectively therefrom, are not anticipated and are not obvious,
even in view of Manto and Goldberg.
       Claims 6 and 23 were rejected under 35 USC §103(a) as allegedly being
obvious in view of Manto and O'Neill.
       In an effort to explain these rejections, the Office Action cites paragraphs 9 and
71 of O'Neill
       However, paragraph 9 of O'Neil indicates that a first subscriber of guaranteed
resources in a communications network can allow the reallocation of the guaranteed
resource to another user. Under those conditions, the user who originally paid for the
resource guarantee is fully or partially compensated for a resource which what might
otherwise go unused.       Cited paragraph 71      discusses donated and borrowed
resources. The last 12 lines of cited paragraph 71 indicate that borrowing costs assign
cost components to a borrowing process and refer to a charge to the borrower and a
credit to "the donor".
       It is respectfully submitted that this general discussion of reimbursement related
to the reallocation of leased resources does not disclose or suggest reimbursement
of a sponsor that sponsors communication services to a user.
       For at least the foregoing additional reasons, claims 6 and 23 are not anticipated
and are not obvious, even in view of Manto and Goldberg.
       Additionally, O'Neill is non-analogous art with regard to the present application.
One of ordinary skill in the art would not have looked to the communication resource
reallocation of O'Neill to address problems of implementing a sponsored communication
service. It is respectfully submitted that the Office cites O'Neill only in impermissible
hindsight based on information gleaned only from the present application.
       For at least the foregoing additional reasons, claims 6 and 23 are not anticipated
and are not obvious, even in view of Manto and Goldberg.


                                 Telephone Interview
       In the interests of advancing this application to issue the Examiner is invited to
telephone the undersigned to discuss the foregoing or any suggestions that the
Examiner may have to place the case in condition for allowance.



                                           21



                                                                        wsou_460_8625758-0000837
       Case 6:20-cv-00460-ADA Document 51-1 Filed 02/24/21 Page 23 of 23



                                          CONCLUSION
        Claims 1 - 9, 17 - 23 and 25 - 27 remain in the application. Claims 1 - 9, 17 -
23 and 25 - 27 have been amended. Claim 24 has been canceled. Claim 28 has
been added. For at least the forgoing reasons, the application is in condition for
allowance. Accordingly, an early indication thereof is respectfully requested.


        t8J         Remaining Claims, as delineated below:
              (1)   FOR             (2) CLAIMS REMAINING AFTER             (3) NUMBER EXTRA
                                  AMENDMENT LESS HIGHEST NUMBER
                                        PREVIOUSLY PAID FOR
  TOTAL CLAIMS                          20           I   -20=                     0
  INDEPENDENT CLAIMS                     5           I    -5 =                    0

        t8J         This is an authorization under 37 CFR 1.136(a)(3) to treat any concurrent
or future reply, requiring a petition for extension of time, as incorporating a petition for
the appropriate extension of time.
        t8J         The Commissioner is hereby authorized to charge any filing or prosecution
fees which may be required, under 37 CFR 1.16, 1.17, and 1.21 (but not 1.18), or to
credit any overpayment, to Deposit Account Number 06-0308.
        In the event the Examiner considers personal contact advantageous to the
disposition of this case, he/she is hereby authorized to telephone the undersigned, at
216.363.9000.
                                                 Respectfully submitted,

                                                 Fay Sharpe LLP



Date                                             Jos    D. Dreher, Reg.       37,123
                                                 Thomas Tillander, Reg. No. 47,334
                                                 The Halle Building, 5th Floor
                                                 1228 Euclid A venue
                                                 Cleveland, Ohio 44115-1843
                                                 216.363.9000




                                                22



                                                                               wsou_460_8625758-0000838
